DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 3, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first control unit,” and/or “a second control unit” in claims 1, 3-12 and 18; 
“a reception unit” in claims 13 and 15; 
“a determination unit” in claim 14; and
“a third control unit” in claim 15. 
 Applicant specification [0088-0089] teaches the display control unit 46, determination unit 44 and reception unit 40 can be implemented as processing units including processors, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1 and 16-20 recite the limitation "the subject individual."  There is insufficient antecedent basis for this limitation in the claim.  Each of these claims first recite “a subject” and later introduce, “the subject individual.”  While examiner assumes “a subject” and “the subject individual” are meant to be synonymous terms, the terms are not exactly identical hence the antecedent basis issue arises.  
Claims 2-15 are rejected as dependent upon claim 1. Appropriate correction is required.    

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art is applicant provided IDS art Sysmex Corp. (JP 2009-145115, hereinafter, Sysmex) in view of Furuno et al. (US 2005/0021245 A1). Note: examiner has attached an English translation of the Sysmex art to the office action. 
Considering claim 1, for example, Sysmex teaches a display control device ([0019], Fig. 2, Animal test examination terminal device 2 with display 19) comprising: 
a first control unit (Fig. 2-3, [0045], control board which comprises a CPU and RAM which stores computer programs to be executed, information about the measured results) that performs control for displaying a bar for plotting an inspection result for each inspection item in a subject with one direction of the bar representing a value of the inspection result, and ([0065], Fig. 9 shows bar plots for inspection results of an animal measurement value and displaying a slide bar 91, which corresponds to the claimed “mark,” representing the most recent or last inspection result); and 
a second control unit (Fig. 2-3, [0045], control board which comprises a CPU and RAM which stores computer programs to be executed, information about the measured results. Examiner notes the claim does not yet require that the second control unit be separate and distinct from the first control unit) that performs control for displaying information of at least one of the subject individual. 
Sysmex does not teach the limitation describing displaying information representing a predetermined number of inspection results of at least one of the subject individual or the same variety as a variety of the subject individual for a predetermined inspection item along the one direction of the bar with different color or density depending on a frequency of each inspection result.
Furuno teaches a method of displaying graphical data wherein displaying information representing a predetermined number of inspection results of at least one of the subject or the same variety as a variety of the subject for a predetermined inspection item along the one direction of the bar with different color depending on a frequency of each inspection result (Fig. 45-46, [0423], vehicle fluid levels and temperatures are tracked over time and displayed on a graph and displayed in a color-coded manner. the box corresponding to the day in which the relevant event (alarm in this example) has occurred 10 or more times is painted red (hatched instead in FIG. 46) and the box corresponding to the day in which the event has occurred 1 or more times but 9 or less times is painted yellow (not colored in FIG. 46) with the number of times of event occurrences displayed as a numeral (denoted by a, b, c, etc. in FIG. 46) in that box).
However, Furuno does not present the graphical data in a bar graph or histogram form.  Furuno instead shows the data in a chart form shown at figure 46.  The Sysmex bar graph is comparable to applicant’s bar graphs (See, for example, applicant figures 5-6 which is what claims 1 and 16-20 are meant to describe).  It is not obvious, in view of Furuno’s chart, to modify Sysmex bar graph in such a way that the Sysmex bar graph includes displaying information representing a predetermined number of inspection results of at least one of the subject or the same variety as a variety of the subject for a predetermined inspection item along the one direction of the bar with different color depending on a frequency of each inspection result.  
Also of note, Sysmex and the current application are directed towards charts that show health information of an animal or a human.  While it could be stated that Furuno discloses health information of a vehicle, it is nonetheless a vehicle.  Sysmex and Furuno may be considered non-analogous art.  
Finally, while one could map the second control unit and the first control unit to a same control board with CPU, as examiner did above, applicant’s intended meaning is for the first and second control units to be separate and distinct devices.  When interpreting the claim this way, the prior art does not teach the limitation of a second control unit. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622